Citation Nr: 0101508	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
foot injury, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1983 to February 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the veteran's claim 
for an increased rating for residuals of a right foot, 
currently evaluated as 10 percent disabling, was denied. 

The Board notes that in statements dated in January, April, 
and June 1998 the veteran complained of a burning in his 
stomach as a result of taking aspirin for his right foot 
pain, thereby raising an issue of service connection for a 
stomach disorder due to medication taken for his service-
connected residuals of a right foot injury.  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.


REMAND

The veteran contends that his service-connected right foot 
disability is more disabling than currently evaluated.  The 
medical evidence of record contains many references to 
increased pain in the veteran's right foot.  For example, 
September and December 1996 treatment records from the 
Fayetteville VAMC record his complaints of foot pain as do 
August 1997 and June 1999 VA examination reports.  The 
veteran has also complained that he has weakness and 
instability in his right ankle that is associated with his 
inservice injury.

In light of the above, a VA examination is required to 
properly evaluate the nature and severity of the veteran's 
service-connected residuals, as well as assess functional 
loss due to pain.  38 C.F.R. § 4.40 (2000).  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2000). Id.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.45, 4.49.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray the extent of functional loss due to pain.

The Board also finds that the veteran should be scheduled for 
a VA examination by an orthopedic specialist in order to 
ascertain the nature and severity of all the symptoms 
associated with the veteran's service-connected foot 
disability.

Prior to determining the veteran's claim of entitlement to an 
increased evaluation, currently rated as 10 percent disabling 
for residuals of a right foot disability, VA must ensure that 
it has fulfilled its duty to assist him in obtaining evidence 
necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 Stat. 2096 
(2000).

In addition, a review of the claims folder shows that March 
1998 and February 1999 rating decisions, in pertinent part, 
denied entitlement to service connection for ligament damage 
in the right, lower leg, secondary to service-connected 
residuals of a right foot disability.  The Board notes that a 
notice of disagreement to this action was received in 
February 1999; however, no statement of the case regarding 
this issue has been issued.  The United States Court of 
Appeals for Veterans Claims has held that the RO's failure to 
issue a statement of the case is a procedural defect 
requiring Remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  See also, Manlicon v. West, 12 Vet. App. 238 (1999) 
(in circumstances where a notice of disagreement is filed, 
but a statement of the case has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued).  Further, 38 C.F.R. § 19.9 (2000) 
provides for the Board's Remand for correction of a 
procedural defect.  See also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning the aforementioned issue.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and inquire as to the names and addresses 
of all medical providers where he 
received treatment for the disability in 
issue since 1999.  After obtaining any 
necessary releases, the RO should contact 
the medical providers and obtain copies 
of all medical records pertaining to the 
veteran's treatment.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
orthopedic specialist in order to 
ascertain the nature and severity of the 
veteran's service-connected foot 
disability.  The claims file must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must specifically and fully describe for 
the record all signs and symptoms 
associated with the service-connected 
disability.  In particular, the examiner 
must specifically address the question of 
whether any symptoms associated with the 
right ankle are manifestations of the 
service-connected foot disability.

All indicated X-ray examinations and 
special studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The orthopedic examiner 
should be asked to describe any pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's service-connected disability; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or upon repeated use.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

3.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issue of entitlement to service 
connection for damaged ligaments in the 
right lower leg, secondary to service 
connected residuals of a right foot 
disability.  If, and only if, a timely 
substantive appeal is filed, this issue 
should be certified to the Board for 
appellate consideration.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  Following the completion of all 
development the RO should review and 
readjudicate the veteran's claim for an 
increased rating for a right foot 
disability.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's accredited 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


